Citation Nr: 0001678	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  97-26 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for anxiety reaction, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for prostatitis, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel



INTRODUCTION

The veteran had active military service from May 1942 to July 
1945.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from a March 1997 rating action 
which, among other things, denied increased ratings for the 
veteran's psychiatric disability and his prostatitis.  The 
veteran expressed his disagreement with that decision in a 
statement received from him later that month.  In a May 1997 
statement, the veteran more narrowly defined those aspects of 
the March 1997 rating action with which he was in 
disagreement, and a statement of the case was issued later 
that month.  A substantive appeal was received in August 
1997.  In that document, the veteran requested a hearing 
before a hearing officer at the RO, and, accordingly, one was 
scheduled to take place in October 1997.  The veteran, 
however, failed to report for that hearing, and no further 
requests for a hearing have been made.  In due course, the 
case was forwarded to the Board in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's psychiatric disorder is not shown to be 
productive of circumstantial, circumlocutory, or stereotyped 
speech; panic attacks; difficulty in understanding complex 
commands; retention of only highly learned material; or 
impaired judgment; and a considerable degree of impairment is 
not shown.  

3.  The veteran's prostatitis is not shown to be productive 
of renal dysfunction, 
incontinence, recurrent urinary tract infection, a 
requirement for dilatation or drainage, a daytime voiding 
interval less than every two hours, or of a requirement to 
void more than two times per night.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for anxiety reaction are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.103, 4.1, 4.2, 4.7, 4.130, 4.132, 
and Diagnostic Code 9400 (as in effect prior to, and on and 
after November 7, 1996). 

2.  The criteria for an evaluation in excess of 10 percent 
for prostatitis are not met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.103, 4.1, 4.2, 4.7, 4.31, 4.115, 
Diagnostic Code 7527 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board observes that claims for 
increased ratings are, in general, well grounded within the 
meaning of 38 U.S.C.A. § 5107, since an assertion by a 
claimant that the condition has worsened is sufficient to 
state a plausible, well-grounded claim.  See Jackson v. West, 
12 Vet.App. 422, 428 (1999), citing Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992). 

The veteran has asserted that the service-connected 
disabilities at issue are worse than currently evaluated by 
the RO, and he has, therefore, stated well-grounded claims.  
With that initial burden having been satisfied, VA has a duty 
to assist the veteran in the development of facts pertaining 
to his claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1996).  The Court has held that the duty to 
assist includes obtaining available records which are 
relevant to the claimant's appeal, and that this duty is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  In this regard, the RO has obtained the 
report of current examinations conducted for VA purposes, as 
well as copies of the records of the veteran's outpatient 
treatment.  As the veteran has not indicated that any further 
relevant records are available, we conclude that the duty to 
assist has been satisfied.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38  C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran's working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  (However, where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.)

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  

Anxiety Reaction

Prior to our discussing the medical evidence obtained in 
connection with this claim, it should be observed that the 
criteria used to evaluate psychiatric disorders were revised, 
effective in November 1996.  See 61 Fed. Reg. 52,695 (1996), 
codified at 38 C.F.R. § 4.13, 4.16, 4.125-4.132 (1997).  The 
United States Court of Appeals for Veterans Claims 
(previously known as the Court of Veterans Appeals) has held 
that, where laws or regulations change after a claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet.App. 308, 312-313 (1991).  See also Baker v. 
West, 11 Vet.App. 163, 168 (1998).  Qualifying this rule is 
the Court's holding that the Board may not apply the revised 
schedular criteria to a claim prior to the effective date of 
the amended regulations.  Rhodan v. West, 12 Vet.App. 55, 57 
(1998).  Accordingly, it will be necessary to apply the 
rating criteria in effect prior to November 1996 to any 
relevant evidence dated before that time.  With respect to 
the evidence dated since November 1996, that will be 
considered under both the "old" and "new" criteria, and, 
to the extent one or the other results in a more favorable 
determination, that will be the set of criteria applied.

Under the criteria in effect at the time the veteran 
initiated his appeal, the principle of social and industrial 
inadaptability, the basic criterion for rating disability 
from mental disorders, contemplated those abnormalities of 
conduct, judgment, and emotional reactions which affect 
economic adjustment, i.e., which produce impairment of 
earning capacity.  38 C.F.R. § 4.129 (1996).  Assessment of 
the severity of the disability was to be based upon actual 
symptomatology as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability were time lost from gainful work and decrease in 
work efficiency.  VA was not to under-evaluate the 
emotionally sick veteran with a good work record, nor over-
evaluate his or her condition on the basis of a poor work 
record not supported by the psychiatric disability picture.  
It is for this reason that great emphasis was placed upon the 
full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints was 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology were the 
essentials.  38 C.F.R. § 4.130 (1996).  

Under the provisions of 38 C.F.R. § 4.132, Diagnostic Code 
9400, considered in the evaluation of psychoneurotic 
disorders at that time, such disability was rated as follows:  

A 100 percent disability rating was assigned when 
the attitudes of all contacts except the most 
intimate were so adversely affected as to result in 
virtual isolation in the community.  In addition, 
this rating could be assigned if there was a 
showing of totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality 
with disturbed thought or behavioral processes 
associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of 
aggressive energy resulting in profound retreat 
from mature behavior.  Furthermore, the rating was 
warranted if the veteran was demonstrably unable to 
obtain or retain employment.

A 70 percent rating was assigned where the ability 
to establish and maintain effective or favorable 
relationships with people was severely impaired, 
and the psychoneurotic symptoms were of such 
severity and persistence that there was severe 
impairment in the ability to obtain or retain 
employment. 

A 50 percent rating was assigned when the ability 
to establish or maintain effective or favorable 
relationships with people was considerably 
impaired, and where, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment. 

A 30 percent rating was assigned when there was 
definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people.  The psychoneurotic symptoms resulted in 
such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce 
definite industrial impairment.

(At this juncture, the Board notes that, with regard to the 
definition of the term "definite" as used in the 30-percent 
rating criteria, the Court held, in Hood v. Brown, 4 Vet.App 
301 (1993), that the term "definite" in 38 C.F.R. § 4.132 
was "qualitative" in character, whereas the other terms in 
this diagnostic code were "quantitative" in character.  
Therefore, on remand in that case, the Board was invited to 
"construe" the term "definite" in a matter that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).  
Subsequently, in a precedent opinion, the VA General Counsel 
concluded that "definite" is to be construed as "distinct, 
unambiguous and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than large."  VAOPGCPREC 9-93 
(Nov. 9, 1993).  The Board is bound by this interpretation of 
the term "definite" under 38 U.S.C.A. § 7104(c), and will 
address the merits of the claim with these considerations in 
mind.)

A 10 percent rating was assigned when the symptoms 
were less than would meet the criteria for 30 
percent, with emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment.  

When there were neurotic symptoms which might 
somewhat adversely affect relationships with others 
but which did not cause impairment of working 
ability, a noncompensable evaluation was assigned.  

Currently, the criteria for evaluating mental disorders under 
the provisions of 38 C.F.R. § 4.130 (1999), effective since 
November 7, 1996, are as follows:  

A 100 percent rating is assigned when there is 
total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name.  

A 70 percent evaluation is warranted for 
occupational and social impairment with 
deficiencies in most areas such as work, school, 
family relations, judgment, thinking or mood, due 
to symptoms such as the following: suicidal 
ideation; obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); and inability to establish and 
maintain effective relationships.

A 50 percent rating is warranted where the disorder 
is manifested by occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and 
maintaining effective work and social 
relationships.  

A 30 percent rating is assigned when there is 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).    

A 10 percent rating is assigned when there is 
occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A noncompensable evaluation is assigned when a 
mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to 
require continuous medication.  

A review of the record reflects that the veteran was 
initially awarded service connection for a psychiatric 
disability in an August 1946 rating action.  At that time, he 
was assigned a noncompensable evaluation, effective from his 
service discharge, and a 10 percent rating, effective from 
January 1946.  This decision was based on a review of the 
veteran's service medical records and the report of an 
examination conducted for VA purposes in January 1946.  The 
veteran's service records revealed his participation in 
extensive combat, and showed, among other things, that he was 
"shaken up" by a nearby shell explosion, and that he 
sustained a concussion in August 1944.  They also showed that 
the veteran was treated for an acute, anxiety state neurosis, 
following a lengthy period of combat, although, when he was 
examined in connection with his service discharge, it was 
noted that there were no psychiatric diagnoses present.  When 
the veteran was examined in January 1946 in connection with a 
claim for VA benefits, it was noted that he was slightly 
apprehensive during the interview, and that he showed only 
fair insight and judgment.  The diagnosis was psychoneurosis, 
post-concussional syndrome.  

After the initial award of service connection benefits for 
the veteran's psychiatric disorder, that disability remained 
rated as 10 percent disabling for many years.  In January 
1973, however, the veteran submitted a claim for an increased 
rating.  Following a March 1973 psychiatric examination that 
revealed what the examining physician described as a 
moderately severe chronic anxiety neurosis, the veteran's 
disability evaluation was increased to 30 percent.  This was 
accomplished in an April 1973 rating action, and the 
veteran's award was made effective from the date of his 
claim, in January 1973.  Since that time, the veteran's 
psychiatric disability has remained rated as 30 percent 
disabling.  

In September 1996, the veteran submitted the application for 
benefits which has become the subject of this appeal.  In 
connection with that claim, the veteran underwent a VA 
psychiatric examination in December 1996.  The report from 
this examination reveals that the veteran complained of 
anxiety secondary to dizziness and loss of balance.  There 
were, however, no panic reports, or anhedonic, appetite or 
sleep problems.  Furthermore, the veteran was described as 
having retired from railroad work in 1970, secondary to a 
disability of the spine, and it was noted that he presented 
appropriately dressed, alert, oriented times three, and 
pleasant.  There was also no evidence of depression or 
psychosis, the veteran was not anxious during the interview, 
and there were no memory deficits noted.  His insight and 
judgment were considered intact.  The diagnosis was 
generalized anxiety disorder by history.  

Thereafter, private treatment records, dated between 1996 and 
1998, were associated with the claims file.  These, however, 
did not show any treatment provided for the veteran's 
psychiatric disorder.  In April 1999, another psychiatric 
examination of the veteran was conducted for VA purposes.  
The report thereof indicates that the examiner had reviewed 
the veteran's medical history, and documented the veteran's 
current complaints.  In this regard, the veteran advised that 
he has experienced the same psychiatric symptoms for the past 
50 years.  He described them as "problems with my nerves," 
anxiety, involuntary muscle twitching, and difficulty with 
sleep.  The veteran also noted that he would have periods of 
decreasing anxiety during the course of a day, but that it 
would generally return during the same day.  Furthermore, the 
veteran indicated that he did not have significant difficulty 
with depression, and that his appetite was good.  

The examiner noted that the veteran had adapted well over the 
years, working for 20 years after his discharge from service, 
and that the veteran currently maintained a low level of 
activity.  (The examiner observed that the veteran's actual 
retirement apparently occurred because of back injuries.)  It 
was also noted that the veteran was still married to his 
first spouse, and had been for more than 50 years, that the 
veteran was neatly dressed and groomed, that he was alert and 
oriented, and that he was able to relate well to the examiner 
and cooperate with all interview questions.  Furthermore, the 
examiner noted that the veteran's overall level of motor 
activity was within normal limits, and his speech was 
articulate.  

The veteran also showed what was described as a stable 
affective process, and a "fairly normal range and 
intensity" of affect.  There was, however, some "obvious 
anxiety."  The veteran did have difficulty with logic, and 
his associations were loose at times, but he was usually able 
to return on track with cueing.  There was also no history of 
any significant delusions or hallucinations, and the veteran 
did not report experiencing any significant suicidal or 
homicidal thoughts.  The examiner did note, however, that the 
veteran had some difficulty with short-term memory, and there 
were some symptoms of an obsessive-compulsive nature.  These 
latter symptoms, however, were not thought to approach the 
level of an obsessive-compulsive disorder, and it was 
considered that there was no essential change from the 
veteran's most recent psychiatric evaluation in 1996.  The 
Axis I diagnosis was generalized anxiety disorder, and the 
examiner considered the veteran to be at a global assessment 
of functioning level of 60.  

Based upon the foregoing record, the Board concludes that the 
veteran's overall impairment manifested during the pendency 
of this claim does not warrant the assignment of an 
evaluation in excess of 30 percent.  In this regard, it is 
observed that the records from the veteran's private 
physician reflect that, while he had seen the veteran on 
numerous occasions since 1996, there were no entries made in 
these records regarding treatment for the veteran's 
psychiatric disability.  (The veteran's visits generally 
concerned orthopedic and cardiovascular problems.)  Moreover, 
when examined for VA purposes, the veteran has been described 
as oriented and alert, with his insight and judgment intact.  
It was also noted that he maintained a low level of activity, 
despite having retired many years ago from the work force due 
to reasons not associated with his psychiatric impairment.  
Indeed, the veteran had worked for 20 years or more prior to 
his retirement.  

While the veteran did exhibit anxiety, his affect was 
considered to be within the normal range.  He showed 
significant stability; he was still married to his first 
spouse of more than 50 years..  Moreover, he was able to 
relate well to the examiner; he cooperated with all interview 
questions, and was considered to have articulate speech.  
Although the veteran has indicated that his symptoms have not 
changed in 50 years, and they may well be described as 
definite, his symptoms do not rise to the level where they 
are seen to produce considerable impairment.  Moreover, the 
veteran's symptoms do not include circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
difficulty in understanding complex commands; retention of 
only highly learned material; or impaired judgment.  
Accordingly, the Board concludes that, whether consideration 
is given to the criteria for evaluating psychiatric 
impairment in effect prior to, or on and after November 1996, 
the criteria for an evaluation in excess of 30 percent for 
the veteran's psychiatric disability have not been met.   

Prostatitis

With respect to this aspect of the veteran's claim, the 
record shows that he was initially awarded service connection 
for left epididymitis with prostatitis in a March 1965 rating 
action.  In this regard, it is observed that the veteran had 
been service connected for the residuals of a varicocelectomy 
in 1946.  Following an examination for VA purposes in 1965, 
the examining physician indicated that the veteran's current 
epididymitis and prostatitis could also be a residual of his 
varicocelectomy.  Accordingly, service connection for left 
epididymitis with prostatitis was established, and the 
veteran was assigned a 10 percent disability evaluation.  
This was made effective from January 1965, when the veteran 
had submitted a claim indicating he had been experiencing 
chronic left epididymitis.  

In a May 1969 rating action, the veteran's prostatitis was 
assigned a rating separate from that assigned for the left 
epididymitis.  Each was assigned a 10 percent rating, with 
the prostatitis rating being effective from January 1965.  
Since that time, this 10 percent disability evaluation for 
prostatitis has remained in place.  

In connection with the veteran's current claim, received in 
September 1996, he underwent a VA examination in October 
1996.  The report from that examination discloses that the 
veteran reported having to urinate every two hours, and that 
he had nocturia 1 - 2 times.  There was no pain, however, and 
it was noted that the veteran did not need to use a 
pad/appliance.  

Thereafter, private treatment records dated between 1996 and 
1998 were associated with the claims file.  These, however, 
did not show any treatment provided for the veteran's 
prostatitis.  Similarly, VA medical records, dated in 1996 
and 1997, failed to show any treatment or complaints related 
to prostatitis.  (Those VA records primarily concerned 
hearing loss, gastrointestinal complaints, and lower 
extremity swelling.)  

In March 1999, the veteran underwent another examination for 
VA purposes.  The report from this examination notes that the 
veteran complained he had occasional urinary hesitancy with a 
somewhat decreased flow, but that he did not have increased 
frequency of urination.  He reported that his voiding 
interval was approximately every six to eight hours, and that 
he did not have to get up at night to urinate.  There was no 
indication of dysuria, no incontinence, and no recurrent 
urinary tract infection.  The veteran also denied any bladder 
stones, renal colic, or acute nephritis.  In addition, it was 
noted no dilatations or drainage procedures had been done, 
and that the veteran was not taking any medication for the 
disorder in issue.  Clinical examination of the prostate 
revealed it was moderately enlarged, but without any abnormal 
masses or nodularity.  There was also no tenderness or 
evidence of prostatic infection.  The pertinent diagnoses 
were status post prostatic infection several years ago, and 
benign prostatic hypertrophy.  

The veteran's prostatitis is evaluated under the provisions 
of 38 C.F.R. § 4.115b, Diagnostic Code 7527, which directs 
that the disability is to be rated as a voiding dysfunction 
or urinary tract infection, whichever is predominant.  
Pursuant to 38 C.F.R. § 4.115a, a voiding dysfunction is 
rated as urine leakage, frequency, or obstructed voiding.  

These various disorders are rated, under 38 C.F.R. § 4.115a, 
as follows:

Regarding leakage, if it is continual, post 
surgical urinary diversion, urinary incontinence, 
or stress incontinence requiring the use of an 
appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day, 
the condition is rated 60 percent.  When this 
requires the wearing of absorbent materials which 
must be changed 2 to 4 times per day, a 40 percent 
rating is assigned, and when this requires the 
wearing of absorbent materials which must be 
changed less than 2 times per day, a 20 percent 
rating is assigned.

With respect to urinary frequency, when there is a 
daytime voiding interval of less than one hour, or 
there is awakening to void five or more times per 
night, a 40 percent rating is assigned.  When the 
daytime voiding interval is between one and two 
hours, or there is awakening to void three to four 
times per night, a 20 percent rating is assigned.  
When the voiding interval is between two and three 
hours, or there is awakening to void two times per 
night, a 10 percent rating is assigned.

Regarding the evaluation of obstructed voiding, 
urinary retention requiring intermittent or 
continuous catheterization is rated 30 percent.  A 
10 percent rating is assigned when there is marked 
obstructive symptomatology (hesitancy, slow or 
weak stream, decreased force of stream) with any 
one or combination of the following:  (1) post 
void residuals greater than 150cc; 
(2) uroflowmetry showing markedly diminished peak 
flow rate (less than 10 cc/sec); (3) recurrent 
urinary tract infections secondary to obstruction; 
(4) stricture disease requiring periodic 
dilatation every 2 to 3 months.  When there is 
obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 
times per year, a noncompensable evaluation is 
assigned.

When evaluating urinary tract infection, and there 
is poor renal function, the condition should be 
rated as a renal dysfunction.  When there is 
recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than 
two times/year), and/or requiring continuous 
intensive management, a 30 percent rating is 
assigned.  When there is long term drug therapy, 
1-2 hospitalizations per year and/or requiring 
intermittent intensive management, a 10 percent 
rating is assigned.

In addition, with regard to a renal dysfunction, a 100 
percent disability rating is warranted where regular dialysis 
is required or more than sedentary activity is precluded from 
one of the following: persistent edema and albuminuria; or, 
BUN more than 80mg%; or, creatinine more than 8mg%; or, 
markedly decreased function of kidney or other organ systems, 
especially cardiovascular.  An 80 percent disability rating 
is assigned where there is persistent edema and albuminuria 
with BUN 40 to 80 mg%; or, creatinine 4 to 8 mg%; or, 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss or limitation of exertion.  A 60 
percent disability rating is assigned where there is constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under Diagnostic Code 7101.  A 30 percent disability rating 
requires constant or recurring albumin with hyaline and 
granular casts or red blood cells; or, transient or slight 
edema or hypertension at least 10 percent disabling under 
Diagnostic Code 7101.  A zero percent (noncompensable) 
disability rating requires renal dysfunction with albumin and 
casts with a history of acute nephritis; or, noncompensable 
hypertension under Diagnostic Code 7101.  38 C.F.R. § 4.115a.  

In this case, the evidence does not show that the veteran has 
recently had either a voiding dysfunction or a urinary tract 
infection due to his service-connected prostatitis.  Indeed, 
no current medical record shows any treatment for the 
veteran's prostatitis.  As indicated above, when he was 
examined in 1999, there was no incontinence, no recurrent 
urinary tract infection, and no requirement for dilatation or 
drainage, and the voiding interval was well in excess of 3 
hours during the day.  There was also no requirement for the 
veteran to void at night, and no evidence of renal 
dysfunction.

Although the veteran reported a voiding interval of every 
2 hours during the day when he was examined in 1996, as well 
as nocturia 1-2 times, it is clear that none of this evidence 
shows that the criteria for an evaluation in excess of 10 
percent for the veteran's prostatitis have been met.  
Accordingly, his claim for an increased rating for that 
disability must be denied.   


ORDER

Entitlement to an increased rating for anxiety reaction is 
denied.  

Entitlement to an increased rating for prostatitis is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

